Citation Nr: 0422013	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-18 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Although the veteran's appeal also originally included the 
issue of entitlement to service connection for lower back 
disorder, this issue was granted in the July 2003 rating 
decision and is therefore no longer in appellate status.  


FINDINGS OF FACT

1.  A left knee disorder was not noted at the time of entry 
into active service, but the probative evidence clearly and 
unmistakably establishes that the veteran's left knee 
disorder existed before examination, acceptance and 
enrollment. 

2.  The probative evidence clearly and unmistakably 
establishes that the preexisting left knee disorder resulting 
in a post-service sprain of the left knee and calcified 
lateral meniscus of the left knee was not aggravated during 
active service.  


CONCLUSION OF LAW

A left knee disorder preexisted service and was not 
aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Here, the RO, in an April 2002 letter, did provide the 
veteran with VCAA notice prior to the June 2002 rating 
decision.  Although the VCAA letter provided to the veteran 
did not contain the fourth element, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  Subsequent to the VCAA 
letter in April 2002, the June 2002 rating decision and the 
September 2002 statement of the case (SOC) provided the 
veteran with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The VCAA letter and the SOC specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Left Knee Disorder

The veteran is claiming service connection for left knee 
disorder.  Service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

For purposes of 38 U.S.C.A. § 1110, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).  

In VAOPGCPREC 3-2003, VA's General Counsel held that to rebut 
the presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The veteran 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(2003).

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
No. 02-7347, slip op. at 8 (Fed. Cir. June 1, 2004).  

The Court held that, in the case of wartime service, the 
presumption of soundness "may be overcome only 'where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.'" Wagner v. Principi, No. 02-
7374, slip. op. at 9 (citing 38 U.S.C.A. § 1111 (emphasis 
added)); see VAOGCPREC 3-2003 (July 16, 2003).  For peacetime 
service, the Court held that "the presumption is overcome 
'where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.'"  Wagner, supra, at 8-9.   

The United States Court of Appeals for Veteran Claims (CAVC) 
has noted that the implementing regulation for the forerunner 
of 38 U.S.C.A. § 1111, which was VA Regulation 1063 (1946), 
stated that the term "clear and unmistakable" means obvious 
or manifest.  Cotant v. Principi, 17 Vet. App. 127-128 (CAVC 
cited the definition set forth in Paragraph D of VA 
Regulation 1063).  The CAVC has stated that the word 
"unmistakable" means that an item cannot be misinterpreted 
and misunderstood, i.e. it is undebatable.  Vanerson v. West, 
12 Vet. App. 254, 258 (1999) (citing Webster's New World 
Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 
Vet. App. 412, 418 (1996) stating that "clear and 
unmistakable error" means an error that is undebatable).  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2003). 

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduing disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2003).

Analysis

Upon review, a preexisting left knee disorder was not noted 
at the time the veteran had been examined, accepted and 
enrolled for active service.  In the veteran's enlistment 
examination in June 1969, no defects or disorders involving 
the left knee were noted.  In the accompanying report of 
medical history, the veteran reported a history of "trick" 
or locked knee, but no reference was made in the report as to 
which knee was the problem.  However, there was a reference 
made in the report to a right thigh problem.  The report 
otherwise made no reference to a prior left knee problem.  

As no left knee disorder was noted when he had been examined, 
accepted, and enrolled for service, he is presumed to have 
been in sound condition at that time and thus, the 
presumption of soundness applies in this case.  Since the 
veteran's Form DD-214 demonstrates that he served after 
December 31, 1946 and during wartime, the provisions of 
38 U.S.C.A. § 1111 apply in this case.  

Therefore, the initial question is whether the evidence 
clearly and unmistakable demonstrates that the veteran's left 
knee disorder preexisted active service.  

Service medical records showed that the veteran complained of 
instability with his left knee in March 1970.  Clinical 
record dated in March 1970 indicated that the veteran had an 
injury to his left knee in early childhood of questionable 
type.  He was on crutches for weeks.  The examination 
revealed current complaints of aching subpatellar pain and 
giving way going upstairs.  No locking or clicking was shown.  
The diagnosis was old tear of the left medial meniscus.  The 
March 1970 clinical record shows that the veteran's left knee 
problems preexisted active service.  His March 1971 
separation examination did not show any complaints, findings, 
or diagnoses of left knee problems.

There is no evidence of record contradicting the findings in 
the March 1970 clinical record.  In fact, the Board also 
notes that the veteran does not contend that his left knee 
disorder was incurred during active service.  In his 
substantive appeal, the veteran reiterated the fact that he 
received an injury at a very young age and that he had a 
preexisting condition when he enlisted.  He also asserted 
that physical fitness training and the rigors associated with 
training in service aggravated this condition.  

As such, despite the fact that a left knee disorder was not 
noted at the time of entry into active service, the probative 
evidence from the March 1970 clinical record and statements 
from the veteran unmistakably establishes that the veteran's 
left knee disorder existed before examination, acceptance and 
enrollment.  38 U.S.C.A. § 1111; Wagner, No. 02-7374, slip 
op. at 9; see VAOGCPREC 3-2003 (July 16, 2003).   

The next question is whether the evidence clearly and 
unmistakably demonstrates that the veteran's preexisting left 
knee disorder was not aggravated by such service.  

Post service medical evidence indicates that the veteran was 
involved in a motor vehicle accident in 1972 and experienced 
a number of injuries including injuries to his left ankle and 
right knee.  Private and VA medical records dated in April 
1973, September 1973, and July 1978 show no complaints, 
findings, or diagnoses of any left knee problems. 

The first medical evidence of any left knee problems after 
service was a March 2001 VA medical record where the veteran 
indicated that he had left knee pain for three months when a 
pin was removed from his ankle.  In a January 2002 VA 
orthopedic note, the veteran indicated that he had left knee 
pain for 3 to 4 years.  The veteran was given steroid 
injections which increased range of motion movements.  
Nevertheless, these medical records do not address the 
etiology of the veteran's left knee disorder. 

The only medical evidence discussing the question of whether 
the veteran's preexisting left knee disorder was aggravated 
in service is a VA examination report in December 2003.  The 
December 2003 VA examination report revealed that the veteran 
indicated to the examiner that he fell off a train in service 
and was seen in a clinic for left knee problems.  Following 
examination of the left knee, the examiner diagnosed the 
veteran as having a left knee sprain and calcified lateral 
meniscus of the left knee.  As for the question of 
aggravation of a preexisting condition, the examiner reviewed 
the record and determined that the veteran was seen one time 
for his left knee in service, in March 1970.  The examiner 
opined that the veteran's current left knee sprain and 
calcified lateral meniscus of the left knee was the result of 
a fall, however, he could find no record showing that his 
knee condition was aggravated by his military service. 

The Board finds that the December 2003 VA medical opinion is 
entitled to the greatest degree of probative weight.  The 
opinion was based upon examination of the veteran and review 
of the record.  In addition, the examiner's analysis of the 
veteran's left knee treatment in service is completely 
consistent with the medical evidence of record.  There is no 
other treatment for the left knee in service other than the 
March 1970 clinical record.  There was no follow-up treatment 
and separation examination dated in March 1971 was negative 
for left knee problems.  The first medical evidence of any 
left knee problems after service was in 2001.  

Essentially, the medical evidence of record shows no 
aggravation of a left knee disorder in service or problems 
involving the left knee more than 27 years after service.  
The Board notes that in the December 2003 VA examination 
report the veteran made reference to the time he fell off a 
train while loading tanks in service.  It is unclear from the 
VA examination report whether the veteran was implying to the 
examiner that he aggravated his left knee during the fall, 
however, this statement is not supported in the record.  An 
August 1970 clinical record showed that the veteran was 
treated following a fall off a track, but this treatment was 
for lower back problems and occurred several months after he 
was seen for his left knee.  Other than the March 1970 
clinical record, service medical records were negative for 
problems involving the left knee. 

The only remaining evidence that the veteran's left knee 
disorder was aggravated during active service consists of 
statements from the veteran.  Since the determinative issue 
in this case involves medical causation, competent medical 
nexus evidence is required.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disorders.  See Grottveit v. Brown , 5 Vet. App. 91. 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the veteran's contentions are not competent 
medical evidence that his preexisting disorder was aggravated 
in service. 

As previously noted, the CAVC has stated that the standard of 
proof for rebutting the presumption of soundness is evidence 
that is clear and unmistakable, i.e., undebatable.... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.  Cotant, 17 Vet. App. at 
127-128; see also Vanerson, supra.  

Based upon the above information, the Board finds that the 
only medical evidence pertaining the issue of aggravation is 
the December 2003 VA examination report, which indicates that 
the veteran's preexisting left knee disorder was not 
aggravated in service.  There is no medical evidence to the 
contrary.  Thus, the Board finds that when all the evidence 
is viewed as a whole, it clearly and unmistakably establishes 
that the preexisting left knee disorder was not aggravated 
during active service.  Consequently, the presumption of 
soundness is rebutted in this case.  

The Board also finds that it is not necessary to address the 
issue of aggravation under the provisions of 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306(b).  These provisions do not 
have an impact on this case because the Board has already 
determined under 38 U.S.C.A. § 1111 that the evidence clearly 
and unmistakably demonstrates that the veteran's left knee 
disorder was not aggravated by active service.  VAOGCPREC 3-
2003.  

In short, the Board concludes that a left knee disorder 
preexisted active service and was not aggravated during 
active service.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137; 
38 C.F.R. §§ 3.30, 3.304 (2003).  


ORDER

Entitlement to service connection for left knee disorder is 
denied. 



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



